Exhibit 10.1

 

AMENDMENT NO. 6 TO THE LOAN AND SECURITY AGREEMENT

DATED AS OF JANUARY 31, 2002

AMONG LASALLE BANK NATIONAL ASSOCIATION, AS A LENDER

AND AS AGENT FOR THE LENDERS, THE LENDERS

AND COBRA ELECTRONICS CORPORATION

 

THIS AMENDMENT NO. 6 (this “Amendment”) is made as of the 15 day of November,
2005 to the Loan and Security Agreement dated January 31, 2002 (as amended from
time to time, the “Loan Agreement”); unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Loan Agreement among Cobra Electronics Corporation (“Borrower”), LaSalle Bank
National Association as agent (“Agent”) for itself (in its individual capacity,
“LaSalle”) and the other Lenders from time to time party thereto.

 

WHEREAS, Borrower has requested that Agent and Lenders amend certain provisions
of the Loan Agreement and Agent and Lenders have agreed to do so subject to the
terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
herein contained, and such other consideration as the parties mutually agree,
the parties hereto agree as follows:

 

1. Amendment. Borrower, Agent and Lenders agree to amend the Loan Agreement as
follows:

 

(a) The definition of EBIT set forth in Section 1 of the Loan Agreement is
hereby amended and restated in its entirety, as follows:

 

“EBIT” shall mean, with respect to any period and without duplication,
Borrower’s and its Subsidiaries’ net income after taxes for such period
(excluding any after-tax gains or losses on the sale of assets and excluding
other after-tax extraordinary gains or losses) plus interest expense and income
tax expense for such period, plus or minus any other non-cash charges or gains
(other than depreciation and amortization) which have been subtracted or added
in calculating net income after taxes for such period, plus expenses arising
from or relating to the unconsummated proposed acquisition of Lowrance
Electronics, Inc. to the extent such charge was taken during such period, minus
earnings or plus losses on keyman life insurance policies owned by Borrower,
plus any losses or minus any gains with respect to Borrower’s investment in
Horizon Navigation, Inc.

 

(b) The reference to “January 31, 2006” contained in Section 10 of the Loan
Agreement is hereby replaced with a reference to “January 31, 2007”.



--------------------------------------------------------------------------------

(c) Section 14(c) of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

 

(c) Capital Expenditure Limitations. Borrower and its Subsidiaries shall not
make any Capital Expenditures if, after giving effect to such Capital
Expenditure, the aggregate cost of all such fixed assets purchased or otherwise
acquired would exceed $5,000,000 during any Fiscal Year, except for the Fiscal
Year ending December 31, 2005, in which case such Capital Expenditures shall not
exceed $6,500,000.

 

2. Representations and Warranties of Borrower. Borrower represents and warrants
that, as of the date hereof:

 

(a) Borrower has the right and power and is duly authorized to enter into this
Amendment and all other agreements executed in connection herewith;

 

(b) After giving effect to this Amendment, no Event of Default or an event or
condition which upon notice, lapse of time or both will constitute an Event of
Default has occurred and is continuing;

 

(c) The execution, delivery and performance by Borrower of this Amendment and
the other agreements to which Borrower is a party (i) have been duly authorized
by all necessary action on its part; (ii) do not and will not, by the lapse of
time, giving of notice or otherwise, violate the provisions of the terms of its
Certificate of Incorporation or By-Laws, or of any mortgage, indenture, security
agreement, contract, undertaking or other agreement to which Borrower is a
party, or which purports to be binding on Borrower or any of its properties;
(iii) do not and will not, by lapse of time, the giving of notice or otherwise,
contravene any governmental restriction to which Borrower or any of its
properties may be subject; and (iv) do not and will not, except as contemplated
in the Loan Agreement, result in the imposition of any lien, charge, security
interest or encumbrance upon any of Borrower’s properties under any indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument to which Borrower is a party or which purports to be binding on
Borrower or any of its properties;

 

(d) No consent, license, registration or approval of any governmental authority,
bureau or agency is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment and the other
agreements executed by Borrower in connection herewith;

 

(e) This Amendment and the other agreements executed by Borrower in connection
herewith have been duly executed and delivered by Borrower and are enforceable
against Borrower in accordance with their terms; and

 

(f) All information, reports and other papers and data heretofore furnished to
Agent by Borrower in connection with this Amendment, the Loan Agreement and
Other Agreements are accurate and correct in all material respects and complete
insofar as may be necessary to give Agent true and accurate knowledge of the
subject matter thereof. Borrower has disclosed to Agent every fact of which it
is aware which would reasonably be expected to materially and adversely affect
the business, operations or financial condition of Borrower or

 

-2-



--------------------------------------------------------------------------------

the ability of Borrower to perform its obligations under this Amendment, the
Loan Agreement or under any of the Other Agreements. None of the information
furnished to Agent by or on behalf of Borrower contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained herein or therein not materially misleading.

 

3. Conditions Precedent. The amendments to the Loan Agreement set forth in this
Amendment shall become effective as of the date of this Amendment upon the
occurrence of the following:

 

(a) execution of the Amendment by all parties hereto; and

 

(b) the receipt by Agent of a fully earned, non-refundable $45,000 amendment
fee.

 

4. Fees and Expenses. Borrower agrees to pay all legal fees and other expenses,
whether for in-house or outside counsel, incurred by Agent in connection with
this Agreement and the transactions contemplated hereby.

 

5. Loan Agreement Remains in Force. Except as specifically amended hereby, all
of the terms and conditions of the Loan Agreement shall remain in full force and
effect and this Agreement shall not be a waiver of any rights or remedies which
Agent or Lenders have provided for in the Loan Agreement and all such terms and
conditions are herewith ratified, adopted, approved and accepted.

 

6. Additional Documents. Upon the request of Agent, Borrower will cause to be
done, executed, acknowledged and delivered all such further acts, conveyances
and assurances as Agent from time to time may reasonably request of Borrower for
accomplishing the transaction referred to herein.

 

7. No Novation. This Amendment and all other agreements executed by Borrower on
the date hereof are not intended to nor shall be construed to create a novation
or accord and satisfaction, and shall only be a modification and extension of
the existing Liabilities of Borrower to Lenders.

 

8. Entire Agreement. This Amendment and the other documents it refers to
comprise the entire agreement relating to the subject matter they cover and
supersede any and all prior written or oral agreements among Agent, Lenders and
Borrower relating thereto.

 

9. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Except as expressly provided for herein, the terms and conditions of the Loan
Agreement shall remain in full force and effect.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lenders have caused this Amendment to be
duly executed by their proper duly authorized officers oaf the day and year
first set forth above.

 

LASALLE BANK NATIONAL

ASSOCIATION, as Agent and as a Lender

By  

/s/ Steven M. Marks

--------------------------------------------------------------------------------

Its   Senior Vice President

NATIONAL CITY BANK OF

MICHIGAN/ILLINOIS, as a Lender

By  

/s/ Michael L. Monninger

--------------------------------------------------------------------------------

Its   Vice President

US BANK, NATIONAL ASSOCIATION,

successor by merger to Firstar Bank, N.A., as

a Lender

By  

/s/ Timothy A. Fossa

--------------------------------------------------------------------------------

Its   Senior Vice President COBRA ELECTRONICS CORPORATION By  

/s/ Michael Smith

--------------------------------------------------------------------------------

Its   Senior Vice President and Chief     Financial Officer

 

-4-